
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.4


NEW WORLD RESTAURANT GROUP, INC.

STOCK OPTION PLAN FOR INDEPENDENT DIRECTORS

Effective January 1, 2004


--------------------------------------------------------------------------------

Table of Contents

 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I   GENERAL   1   1.1   Definitions   1   1.2   Nature of Options   1
ARTICLE II   PLAN ADMINISTRATION   1   2.1   Duties and Powers of Board   1  
2.2   Professional Assistance and Good Faith Actions   1 ARTICLE III   OPTIONS  
1   3.1   Eligibility   1   3.2   Grant   2   3.3   Terms   2 ARTICLE IV   STOCK
SUBJECT TO THE PLAN   3   4.1   Number of Shares   3   4.2   Unused and
Forfeited Stock   3   4.3   Adjustments for Stock Split, Stock Dividends, Etc  
3   4.4   Dividend Payable in Stock of Another Corporation, Etc.   3   4.5  
Other Changes in Stock   4   4.6   Rights to Subscribe   4   4.7   General
Adjustment Rules   4   4.8   Determination by the Board, Etc   4 ARTICLE V  
CORPORATE REORGANIZATION; CHANGE OF CONTROL   4   5.1   Adjustment of Options  
4   5.2   Assumption or Substitution of Options   5   5.3   Corporate
Transaction   5   5.4   Deductibility under Code § 280G   6 ARTICLE VI   GENERAL
PROVISIONS   6   6.1   Stockholder Approval   6   6.2   Termination of Plan   6
  6.3   Amendments, Etc   6   6.4   Treatment of Proceeds   6   6.5   Fair
Market Value   6   6.6   Rights as Stockholders   6   6.7   Conditions to
Issuance of Stock Certificates   7   6.8   No Right to Continued Membership on
Board   7   6.9   No Assignment   7   6.10   Tax Withholding   7   6.11  
Section Headings   7   6.12   Severability   7   6.13   Rule 16b-3   7

i

--------------------------------------------------------------------------------

NEW WORLD RESTAURANT GROUP, INC.
STOCK OPTION PLAN
FOR NON-EMPLOYEE DIRECTORS

        The Board of Directors of New World Restaurant Group, Inc. (the
"Board"), a Delaware corporation (the "Company"), hereby establishes the New
World Restaurant Group, Inc. Stock Option Plan for Independent Directors (the
"Plan"), effective January 1, 2004 (the "Effective Date").

PURPOSES

        The purposes of the Plan are to provide Independent Directors of the
Company added incentive to continue in the service of the Company and a more
direct interest in the future success of the operations of the Company by
granting to such directors options ("Options") to purchase shares of the $.001
par value common stock (the "Stock") of the Company upon the terms and
conditions described below.

ARTICLE I
GENERAL

        1.1   Definitions. For purposes of the Plan and as used herein, an
"Independent Director" is an individual who (a) is a member of the Board of
Directors of the Company and (b) meets the criteria set forth in § 301 of the
Sarbanes-Oxley Act of 2002 and related guidance. An Independent Director to whom
an Option is granted is referred to herein as a "Holder." The agreement between
the Company and the Independent Director containing the terms of an Option is
referred to as a "Stock Option Agreement."

        1.2   Nature of Options. The Options granted hereunder shall be options
that do not satisfy the incentive stock option requirements of section 422 of
the Code.

ARTICLE II
PLAN ADMINISTRATION

        2.1   Duties and Powers of Board. The Plan shall be administered by the
Board. The Board shall conduct the general administration of the Plan in
accordance with its provisions. The Board's duties and powers shall include, but
not be limited to, the power to interpret the Plan and the Stock Option
Agreements, to correct any defect, supply any omission or reconcile any
inconsistency in the Plan or in any Stock Option Agreement, to determine the
rights of all Independent Directors and other interested persons hereunder, and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret, amend or revoke any such
rules.

        2.2   Professional Assistance and Good Faith Actions. All expenses and
liabilities incurred by members of the Board in connection with the
administration of the Plan shall be borne by the Company. The Board may employ
attorneys, consultants, accountants, appraisers, brokers or other persons. The
Board, the Company, and its officers shall be entitled to rely upon the advice,
opinions or valuations of any such persons. All actions taken and all
interpretations and determinations made by the Board in good faith shall be
final and binding upon all Independent Directors, the Company, and all other
interested persons. No member of the Board shall be personally liable for any
action, determination, or interpretation made in good faith with respect to the
Plan or the Options, and all members of the Board shall be fully protected by
the Company in respect to any such action, determination or interpretation.

ARTICLE III
OPTIONS

        3.1   Eligibility. The Independent Directors on the Effective Date and
each Independent Director elected thereafter shall be eligible to receive
Options to purchase Stock in accordance with Section 3.2 on the terms and
conditions herein described.

--------------------------------------------------------------------------------

        3.2   Grant. Subject to stockholder approval of the Plan, on the first
day of each January during the term of this Plan, each individual then serving
as an Independent Director shall be granted an Option to purchase 10,000 shares
of Stock.

        3.3   Terms. As soon as possible after an Independent Director becomes
entitled to the grant of an Option under Section 3.2, the Secretary of the
Company shall issue such Option and shall cause to be executed a Stock Option
Agreement for the number of Options granted, which shall be executed by such
Independent Director and an authorized officer of the Company. In the event of
any inconsistency between the provisions of the Plan and any Stock Option
Agreement entered into hereunder, the provisions of the Plan shall govern.
Options issued pursuant to the Plan shall have the following terms and
conditions in addition to those set forth elsewhere herein:

        (a)   Number. Each Independent Director shall receive under the Plan
Options to purchase the number of shares of Stock specified in Section 3.2,
subject to adjustment as provided in Article IV.

        (b)   Price. The price at which each share of Stock covered by an Option
may be purchased by each Independent Director shall be the Fair Market Value (as
defined in Section 6.5) of the Stock on the date of grant, subject to adjustment
as provided in Article IV.

        (c)   Duration of Options. The period within which each Option may be
exercised shall expire five years from the date the Option is granted (the
"Option Period"), unless terminated sooner pursuant to subsection (d) below or
fully exercised prior to the end of such period.

        (d)   Termination of Option Prior to End of Option Period. The Option
shall terminate prior to the end of the Option Period in the following
circumstances:

        (i)    If the Holder is removed as a director of the Company during the
Option Period for cause (as determined by the Board in its absolute discretion),
the Option shall be void thereafter for all purposes.

        (ii)   If the Holder dies during the Option Period while serving as a
director, the Option may exercised by those empowered to do so under the
Holder's will or by the then applicable laws of descent and distribution within
twelve months following the Holder's death (if otherwise within the Option
Period), but not thereafter.

        (e)   Transferability. Each Option granted under the Plan shall not be
transferable by the Holder other than by will or the laws of descent and
distribution and shall be exercisable during the Holder's lifetime only by the
Holder or, in the event of disability or incapacity, by the Holder's guardian or
legal representative. The Holder's guardian or legal representative shall have
all of the rights of the Holder under this Plan.

        (f)    Exercise, Payments, etc.

        (i)    The method of exercising each Option granted shall be by delivery
to the Company of written notice specifying the number of shares with respect to
which the Option is exercised. The purchase of Stock pursuant to the Option
shall take place at the principal office of the Company within thirty days
following delivery of such notice, at which time the purchase price of the Stock
shall be paid in full by any of the methods set forth in Section 3.3(f)(ii) or a
combination thereof. The Option shall be exercised when the purchase price is
paid in full. A properly executed certificate or certificates representing the
Stock shall be delivered to the Holder upon payment therefor. If Options on less
than all shares evidenced by an Option Certificate are exercised, the Company
may deliver a new Option Certificate evidencing the Option on the remaining
shares on delivery of the outstanding Option Certificate for the Option being
exercised.

2

--------------------------------------------------------------------------------

        (ii)   The exercise price shall be paid by any of the following methods
or any combination of such methods, at the option of the Holder: (A) cash, or
(B) certified, cashier's, or other check acceptable to the Company, payable to
the order of the Company; or (C) delivery to the Company of certificates
representing the number of shares of Stock then owned by the Holder, the Fair
Market Value of which (determined as of the date the notice of exercise is
delivered to the Company) equals the price of the Stock to be purchased pursuant
to the Option, properly endorsed for transfer to the Company. No Option may be
exercised by delivery to the Company of certificates representing Stock that has
been held by the Holder for less than six months or such other period as shall
be sufficient for the Company to avoid, if possible, the recognition of expense
with respect to the Option for accounting purposes.

        (g)   Commencement of Exercisability. Each Option shall become
exercisable six (6) months after the Option is granted.

        (h)   Compliance with Certain Company Policies. The Holder shall comply
at all times with the Company's policy on trading securities of the Company as
such policy is in effect from time to time.

ARTICLE IV
STOCK SUBJECT TO THE PLAN

        4.1   Number of Shares. A total of 200,000 shares are authorized for
issuance under the Plan in accordance with the provisions of the Plan. This
authorization may be further increased from time to time by approval of the
Board and by the stockholders of the Company if, in the opinion of counsel for
the Company, such stockholder approval is required. Shares of Stock that may be
issued upon the exercise of Options shall be applied to reduce the maximum
number of shares remaining available for use under the Plan. The Company shall
at all times during the term of the Plan and while any Options are outstanding
retain as authorized and unissued Stock, or as treasury Stock, at least the
number of shares from time to time required under the provisions of the Plan, or
otherwise assure itself of its ability to perform its obligations hereunder.

        4.2   Unused and Forfeited Stock. Any shares of Stock that are subject
to an Option under this Plan that are not used because the terms and conditions
of the Option are not met, including any shares that are subject to an Option
that expires or is terminated for any reason, shall automatically become
available for use under the Plan. Any shares of Stock that are used to pay the
Option Price shall not become available for the grant of Options under the Plan.

        4.3   Adjustments for Stock Split, Stock Dividends, Etc. If the Company
shall at any time increase or decrease the number of its outstanding shares of
Stock or change in any way the rights and privileges of such shares by means of
the payment of a stock dividend or any other distribution upon such shares
payable in Stock, or through a stock split, subdivision, consolidation,
combination, reclassification or recapitalization involving the Stock, then in
relation to the Stock that is affected by one or more of the above events, the
numbers, rights and privileges of the following shall be increased, decreased or
changed in like manner as if they had been issued and outstanding, fully paid
and nonassessable at the time of such occurrence: (i) the shares of Stock as to
which Options may be granted under the Plan; and (ii) the shares of Stock then
subject to each outstanding Option.

        4.4   Dividend Payable in Stock of Another Corporation, Etc. If the
Company shall at any time pay or make any dividend or other distribution to the
holders of Stock payable in securities of another corporation or other property
(except money or Stock), a proportionate part of such securities or other
property shall be set aside and delivered to any Holder then holding an Option
for the particular type of Stock for which the dividend or other distribution
was made, upon exercise thereof. Prior to the time that any such securities or
other property are delivered to a Holder in accordance with the foregoing, the
Company shall be the owner of such securities or other property and shall have
the right

3

--------------------------------------------------------------------------------


to vote the securities, receive any dividends payable on such securities, and in
all other respects shall be treated as the owner. If securities or other
property that have been set aside by the Company in accordance with this Section
are not delivered to a Holder because an Option is not exercised, then such
securities or other property shall remain the property of the Company and shall
be dealt with by the Company as it shall determine in its sole discretion.

        4.5   Other Changes in Stock. If there shall be any change, other than
as specified in Sections 4.3 and 4.4, in the number or kind of outstanding
shares of Stock or of any stock or other securities into which the Stock shall
be changed or for which it shall have been exchanged, and if the Board shall in
its discretion determine that such change equitably requires an adjustment in
the number or kind of shares subject to outstanding Options or which have been
reserved for issuance pursuant to the Plan but are not then subject to an
Option, then such adjustments shall be made by the Board and shall be effective
for all purposes of the Plan and on each outstanding Option that involves the
particular type of stock for which a change was effected.

        4.6   Rights to Subscribe. If the Company shall at any time grant to the
holders of its Stock rights to subscribe pro rata for additional shares thereof
or for any other securities of the Company or of any other corporation, there
shall be reserved with respect to the shares then subject to an Option held by
any Holder of the particular class of Stock involved, the Stock or other
securities which the Holder would have been entitled to subscribe for if
immediately prior to such grant the Holder had exercised his entire Option. If,
upon exercise of any such Option, the Holder subscribes for the additional Stock
or other securities, the Holder shall pay to the Company the price that is
payable by the Holder for such Stock or other securities.

        4.7   General Adjustment Rules. No adjustment or substitution provided
for in this Article IV shall require the Company to issue a fractional share
under any Option and the total substitution or adjustment with respect to each
Option shall be limited by deleting any fractional share. In the case of any
such substitution or adjustment, the purchase price with respect to each such
Option shall be equitably adjusted by the Board to reflect the greater or lesser
number of shares of Stock or other securities into which the Stock subject to
the Option may have been changed.

        4.8   Determination by the Board, Etc. Adjustments under this Article IV
shall be made by the Board, whose determinations with regard thereto shall be
final and binding.

ARTICLE V
CORPORATE REORGANIZATION; CHANGE OF CONTROL

        5.1   Adjustment of Options. Upon the occurrence of a Corporate
Transaction (as defined in Section 5.3), the Board shall take any one or more of
the following actions with respect to outstanding Options:

        (a)   Provide that any or all Options shall become fully exercisable
regardless of whether all conditions of exercise have been satisfied;

        (a)   Provide that any Options that are outstanding at the time the
Corporate Transaction is closed shall expire at the time of the closing;

        (b)   Provide that any Options that are outstanding at the time the
Corporate Transaction is closed shall be cancelled and the Independent Director
holding such cancelled Option shall receive in exchange therefore a cash payment
equal to the greater of (a) the Fair Market Value of a share of Stock measured
on the date immediately prior to the date of the Corporate Transaction less the
per share exercise price set forth in the Independent Directors' Option,
multiplied by the number of shares of Stock purchasable under the Option; or
(b) the fair market value, as determined by the Board in its sole discretion, of
the cash, securities or other consideration into which a share of Stock is to be
exchanged pursuant to the Corporate

4

--------------------------------------------------------------------------------




Transaction, less the exercise price set forth in the Independent Directors'
Option, multiplied by the number of shares of Stock purchasable under the
Option;

        (c)   Provide for the assumption or substitution of any or all Options
as described in Section 5.2;

        (d)   Make any other provision for outstanding Options as the Board
deems appropriate; and

The Board need not take the same action with respect to all outstanding Options
or to all outstanding Options of the same type.

        5.2   Assumption or Substitution of Options. The Company, or the
successor or purchaser, as the case may be, may make adequate provision for the
assumption of the outstanding Options or the substitution of new options for the
outstanding Options on terms comparable to the outstanding Options.

        5.3   Corporate Transaction. A Corporate Transaction shall include the
following:

        (a)   Merger; Reorganization: the merger or consolidation of the Company
with or into another corporation or other reorganization (other than a
reorganization under the United States Bankruptcy Code) of the Company (other
than a consolidation, merger, or reorganization in which the Company is the
continuing corporation and which does not result in any reclassification or
change of outstanding shares of Stock); or

        (a)   Sale: the sale or conveyance of the property of the Company as an
entirety or substantially as an entirety (other than a sale or conveyance in
which the Company continues as a holding company of an entity or entities that
conduct the business or businesses formerly conducted by the Company);

        (b)   Liquidation: the dissolution or liquidation of the Company;

        (c)   Change of Control: A "Change of Control" means any transaction or
event occurring on or after the date of this Plan as a direct or indirect result
of which (a) any Person or any group in the aggregate equity interests (other
than Greenlight Capital Offshore Ltd.) shall (1) beneficially own (directly or
indirectly) of the Company having more than 50% of the aggregate voting power of
all equity interests of the Company at the time outstanding or (2) have the
right or power to appoint a majority of the board of directors of the Company;
(b) during any period of two consecutive years, individuals who at the beginning
of such period constituted the board of directors of the Company (together with
any new directors whose election by such board of directors or whose nomination
for election by the shareholders of the Company was approved by a vote of a
majority of the directors of the Company then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute at least
a majority of the board of directors of the Company then in office; or (c) any
event or circumstance constituting a "change of control" under any documentation
evidencing or governing any indebtedness of the Company in a principal amount in
excess of $10.0 million shall occur which results in an obligation of the
Company to prepay (by acceleration or otherwise purchase, offer to purchase,
redeem or defease) all or a portion of such indebtedness.

The terms "beneficially own", "beneficial owner" and "Group" shall have the
meanings ascribed to such terms in Sections 13(d) and 14(d) of the Exchange Act;
provided, however, that, for the purposes of this definition of "Change of
Control" only, any Person or Group other than the Greenlight Capital
Offshore Ltd. shall be deemed to be the current beneficial owner of any shares
of voting Stock of the Company, or any interests or participations in, or
measured by the profits of, the Company, that are

5

--------------------------------------------------------------------------------

issuable upon the exercise of any option, warrant or similar right, or upon the
conversion of any convertible security, in either case owned by such Person or
Group without regard to whether such option, warrant or convertible security is
currently exercisable or convertible or will become convertible or exercisable
within 60 days if the exercise or conversion price thereof at the time of grant
was lower than the fair market value of the underlying security at the time of
grant; or

        (d)   Other Transactions: Any other transaction that the Board
determines by resolution to be a Corporate Transaction.

        5.4   Deductibility under Code § 280G. Notwithstanding the provisions of
Section 5.1, Options that are not otherwise exercisable at the time of a
Corporate Transaction shall only become exercisable as described in Section 5.1
or cancelled and settled for cash or other consideration as permitted under
Section 5.1 to the extent such exercise and issuance of shares of Stock or
payment with respect to a particular non-employee director continues to be
deductible by the Company pursuant to Code § 280G.

ARTICLE VI
GENERAL PROVISIONS

        6.1   Stockholder Approval. The Plan will be submitted for the approval
of the Company's stockholders within 12 months after the date of the Board's
initial adoption of the Plan. No Options shall be exercised under the Plan prior
to approval of the Plan by the Company's stockholders.

        6.2   Termination of Plan. The Plan shall terminate whenever the Board
adopts a resolution to that effect. After termination, no additional Options
shall be granted under the Plan, but Options outstanding at the time of the Plan
termination may continue to be exercised in accordance with their terms.

        6.3   Amendments, Etc. The Board may from time to time amend, modify,
suspend or terminate the Plan. Nevertheless, no such amendment, modification,
suspension, or termination shall impair any Option theretofore granted under the
Plan or deprive any Holder of any shares of Stock that he may have acquired
through or as a result of the Plan without the consent of the Holder. The
Company shall obtain the approval of stockholders to any amendment or
modification of the Plan to the extent required by Rule 16b-3 under the Exchange
Act (or any successor applicable rule) or by the listing requirements of the
National Association of Securities Dealers, Inc. or any stock exchange on which
the Company's securities are quoted or listed for trading.

        6.4   Treatment of Proceeds. Proceeds from the sale of Stock pursuant to
Options granted under the Plan shall constitute general funds of the Company.

        6.5   Fair Market Value. means, as of a given date, (i) the closing
price of a share of Stock on the principal stock exchange on which the Stock is
then trading, if any (or as reported on any composite index that includes such
principal exchange) on such date, or if shares were not traded on such date,
then on the next preceding date on which a trade occurred; or (ii) if the Stock
is not traded on an exchange but is quoted on Nasdaq or a successor quotation
system, the mean between the closing representative bid and asked prices for the
Stock on such date as reported by Nasdaq or such successor quotation system; or
(iii) if the Stock is not publicly traded on an exchange and not quoted on
Nasdaq or a successor quotation system, the Fair Market Value of a share shall
be determined by the Board acting in good faith.

        6.6   Rights as Stockholders. The Holders of Options shall not be, nor
have any of the rights or privileges of, stockholders of the Company with
respect to any shares of Stock purchasable upon the exercise of any part of an
Option unless and until certificates representing such shares of Stock have been
issued by the Company to such Holders.

6

--------------------------------------------------------------------------------


        6.7   Conditions to Issuance of Stock Certificates. Stock shall not be
issued with respect to an Option granted hereunder unless the exercise of such
Option and the issuance and delivery of shares of Stock pursuant thereto shall
comply with all relevant provisions of law, including the law of the Company's
state of incorporation, the Securities Act of 1933, the Exchange Act, the rules
and regulations thereunder and the requirements of any stock exchange upon which
the Stock may then be listed, and shall be further subject to the approval of
the Company's counsel with respect to such compliance. The Plan, the grant and
exercise of an Option to purchase shares of Stock hereunder, and the Company's
obligation to sell and deliver shares upon the exercise of rights to purchase
shares shall be subject to all applicable federal and state laws, rules and
regulations, and to such approvals by any regulatory or governmental agency
which may, in the opinion of counsel for the Company, be required.

        6.8   No Right to Continued Membership on Board. Nothing in this Plan or
in any Stock Option Agreement hereunder shall confer upon any Independent
Director any right to continue as a director of the Company or shall interfere
with or restrict in any way the rights of the Company and its stockholders,
which are hereby expressly reserved, to remove any Independent Director at any
time for any reason whatsoever, with or without cause.

        6.9   No Assignment. No right or interest of any Option Holder in an
Option granted pursuant to the Plan shall be assignable or transferable during
the lifetime of the Option Holder, either voluntarily or involuntarily, or be
subjected to any lien, directly or indirectly, by operation of law, or
otherwise, including execution, levy, garnishment, attachment, pledge or
bankruptcy.

        6.10 Tax Withholding. The Company shall be entitled to require payment
or deduction from other compensation payable to each Independent Director of any
sums required by federal, state or local tax laws to be withheld with respect to
any Option. The Board may in its discretion allow such Independent Director to
elect to have the Company withhold shares of Stock (or allow the return of
shares of Stock) having a Fair Market Value equal to the sums required to be
withheld. If the Director elects to advance such sums directly, written notice
of that election shall be delivered on or prior to such exercise and, whether
pursuant to such election or pursuant to a requirement imposed by the Company,
payment by check of such sums for taxes shall be delivered within two days after
the date of exercise. If, as allowed by the Board, the Director elects to have
the Company withhold shares of Stock (or allow the return of shares of Stock)
having a Fair Market Value equal to sums required to be withheld, the value of
the shares of Stock to be withheld (or returned, as the case may be) will be
equal to the Fair Market Value of such shares on the date that the amount of tax
to be withheld is to be determined (the "Tax Date"). Elections by such persons
to have shares of Stock withheld for this purpose will be subject to the
following restrictions: (1) the election must be made on or prior to the Tax
Date, (2) the election must be irrevocable, (3) the election shall be subject to
the disapproval of the Board, and (4) the election shall be subject to such
additional restrictions as the Board may impose in an effort to secure the
benefits of any regulations under Section 16 of the Exchange Act. The Board
shall not be obligated to issue shares and/or distribute cash to any person upon
exercise of any Option until such payment has been received or shares have been
so withheld, unless withholding (or offset against a cash payment) as of or
prior to the date of such exercise is sufficient to cover all such sums due or
which may be due with respect to such exercise.

        6.11 Section Headings. The Section headings are included herein only for
convenience, and they shall have no effect on the interpretation of the Plan.

        6.12 Severability. If any article, section, subsection or specific
provision is found to be illegal or invalid for any reason, such illegality or
invalidity shall not effect the remaining provisions of the Plan, and the Plan
shall be construed and enforced as if such illegal and invalid provision had
never been set forth in the Plan.

        6.13 Rule 16b-3. This Plan is intended to comply with the requirements
of Rule 16b-3 under the Exchange Act and any successor applicable rule so that
grants under the Plan will satisfy the

7

--------------------------------------------------------------------------------


requirements of Rule 16b-3 under the Exchange Act. To the extent the Plan does
not conform to such requirements, it shall be deemed amended to so conform
without any further action on the part of the Board of Directors or
stockholders.


 
 
 
 
NEW WORLD RESTAURANT GROUP, INC.,
a Delaware corporation
Date:
 
March 26, 2004
 
By:
 
/s/  PAUL J.B. MURPHY, III      

--------------------------------------------------------------------------------

Paul J.B. Murphy, III
Chairman and Chief Executive Officer and
Principal Executive Officer

8

--------------------------------------------------------------------------------



QuickLinks


NEW WORLD RESTAURANT GROUP, INC. STOCK OPTION PLAN FOR INDEPENDENT DIRECTORS
Effective January 1, 2004
